DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
3.	Claims 1-3, 5, 7-9, 11 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed on 08/15/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Step 2A Prong One - … A technical problem to be solved is that computer simulations can be wasteful of time and computing resources, and in particular, the simulation setup of selecting optimum variables, parameters and inputs is critical. If the setup is poorly executed, the simulation time and resources will be wasted. To solve this problem, a setup accelerator extracts data from previous simulations, and extracts textual information relating to commentary on assessment of parameters and variables used to perform the previous simulations. Using this extracted information, data representations are generated for both the new problem parameters and the data related to the previous simulations. The similarities are quantified using clustering distances between the data representations. The clustering is useful for identifying relationships, including hidden relationships, between the previous simulations as well as the similarity to the new problem. A machine learning component of the simulation setup accelerator performs an inference operation for solution outputs of a candidate problem simulation on a condition that a candidate problem simulation is found to be similar to a new simulation problem, which provides assurance that the candidate problem simulation is a strong fit for running the time greedy simulation. This avoids running a simulation that will likely fail, conserving computation time. Therefore, claim 1 as a whole, is not directed merely to mathematical concepts.”, and that: “Step 2A Prong Two- Claim 1 recites features that are indicative of integration into a practical application. As amended Claim 1, as a whole, is directed to simulating a 3D model of an industrial component and accelerating the simulation setup. The claimed system and method relates to improving computer processing used for simulations of 3D objects. The practical application is an improvement to simulation computing by accelerating the process and avoiding wasted computer resources and wasteful iterations. The system comprises a simulation setup accelerator and a simulation setup engine which are specialized to provide utility in digital simulations using automated data extraction, and a query engine for formulating a query of data representations of previous simulations to determine a best candidate problem simulation. As a result, the claimed system substantially trims the number of trial and error simulation runs by improving the simulation setup for 3D models of industrial components.”In view of the foregoing, Applicant respectfully submits that the claimed subject matter Claim 1, along with similar independent claim 7, recites significantly more than any alleged underlying abstract concept.”, the Examiner respectfully notes that the claims are clearly not directed to any improvement whatsoever much less the functioning of the general computing and do not in any way integrate the recited abstract to a practical application, as intended by the Applicants. The Examiner further notes that claims do not recite anything that is sufficient to amount to significantly more than the recite abstract idea, as constructed. There is no way to improvement the functionality of the general processing by: “receive a description of a new problem for simulating the 3D model of an industrial component; extract input data and output data of previous simulations including simulations of solutions to problems not overtly related to the new problem; extract textual information from commentary recorded by personnel who conducted one or more of the previous simulations, the textual information relating to assessment of variables and parameters used in the previous simulations; generate a first data representation of simulation parameters corresponding to the new problem; generate a second data representation for each of the previous simulations based on the extracted input data and output data using an ontological algorithm to represent each solved problem of previous simulations as a node in a graph and weighted edges represent distances between each node; quantify similarities, including hidden similarities, between the new problem and the extracted input data and output data based on clustering distances between the first and second data representations and based on the extracted textual information; formulate, using a query engine, a query of the data representation corresponding to knowledge based on the quantified similarities and the representation of data to determine a candidate problem simulation based on a similarity score; and on a condition that the similarity score 1s equal to or greater than a threshold for an acceptable match: infer, by a machine learning component, solution outputs for the new problem based on extrapolation or interpolation of outputs of the candidate problem simulation; and a simulation engine configured to generate a simulation setup for the 3D model on a condition that the similarity score is less than the threshold for an acceptable match, wherein the simulation setup is generated using the queried knowledge, input variables, and input parameters corresponding to the candidate problem simulation.”, as claimed. Even assuming that that claim recites some sort of improvement, said improvement would only apply to Applicants’ method and not the computer in general, i.e. when other computer applications are executed they do not benefit from the same improvement that Applicants intended to have produced. 
As per Applicant’s assertions that: “Regarding claim 1, the Office Action has failed to cite a basis for rejecting the following claim feature in entirety: “extract input data and output data of previous simulations including simulations of solutions to problems not overtly related to the new problem”, and that: “Independent claims 1 and 7 are amended to incorporate the features of claim 6 and 12, which recites in part: extract textual information from commentary recorded by personnel who conducted one or more of the previous simulations, the textual information relating to assessment of variables and parameters used in the previous simulations; quantify similarities, including hidden similarities, between the new problem and the extracted input data and output data based on clustering distances between the first and second data representations of the input data and the output data, and based on the extracted textual information.” This feature is not taught in Cordova-Diba, as alleged by the Office Action, the Examiner respectfully disagrees and asserts that Lee et al., at section 3.1-3.2, provides a simulation data transform-loader reads the simulation output files, extracts the values of input and output parameters from the files; said values are clearly that of previously stored data i.e. not entirely related to the problem being formulated/solved, see further 3.5 “All these methods use the simulation results stored in the simulation database as training data. A user can compare the predicted results of those four methods to roughly estimate the result of simulation. Let X1, X2, …, Xn be the input parameters of simulation, and Y be the result of simulation. At col.46 lines 6-23, col.33 line 58-col.34 line 23, FIG. 13 provide for extracting the textual information from commentary recorded by personnel who conducted one or more of the previous simulations, the textual information relating to assessment of variables and parameters used in the previous simulations (fig.13 depicts components of feature extraction module 326, according to an embodiment. In the illustrated embodiment, feature extraction module 326 comprises a color feature extraction module 1310, a texture feature extraction module 1320, a shape feature extraction module 1330, and a keypoint feature extraction module 1340. It should be understood that feature extraction module 326 may comprise fewer, more, or different components. Color feature extraction module 1310 extracts color cues based on global color, local color, and/or other color features that may be added to extend system capabilities, and outputs color features. Texture feature extraction module 1320 extracts texture features based on contrast, coarseness, directionality, Gabor wavelets, and/or others attributes that may be added to extend system capabilities, and outputs texture features. Shapes feature extraction module 1330 performs shape processing based on contours, polygons, Hu moments, and/or additional shape attributes that may be added to extend system capabilities, and outputs shape features. In addition, keypoint feature extraction module 1340 outputs keypoint features. In the event that feature extraction is being performed on an input query image, the color features outputted by color feature extraction module 1310, the texture features outputted by texture feature extraction module 1320, the shape features outputted by shape feature extraction module 1330, and the keypoint features outputted by keypoint features extraction module 1340 are compared by feature matching module 328 to features of object models enrolled in database 540. On the other hand, in the event that feature extraction is being performed for object enrollment, all of these features may be stored in database 540 as an enrolled object model or utilized to generate an enrolled object model that is stored in database 540.); and that the combination of the cited references clearly renders obvious the limitations, contrary to applicant’s assertions. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a simulation setup accelerator” and “a simulation engine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.1	Claims 1-3, 5, 7-9, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a system and method comprising: “receive a description of a new problem for simulation and extract input data and output data of previous simulation results”, under the broadest reasonable interpretation, could reasonably fall within a mathematical concept in which the data could be gathered from the database. Similarly, the step of: “generate a first data representation of simulation parameters corresponding to the new problem; generate a second data representation for each of the previous simulations based on the extracted input data and output data”, this also could reasonably falls within mathematical concept. The step of “quantify similarities between the new problem and the extracted input data and output data based on clustering distances between the first and the second data representations and based on the extracted textual information”, this step could reasonably fall under a mental process in which a comparison could made to quantify said similarities. Similarly, the step to “formulating, … a query of the data representation corresponding to knowledge based on the quantified similarities and the representation of data to determine a candidate problem simulation based on a similarity score” could reasonably fall within a mathematical concept performing mathematical computations. The further step to: “on a condition that the similarity score is equal to or greater than a threshold for an acceptable match, infer solution outputs for the new problem based on extrapolation or interpolation of outputs of the candidate simulation”, fall under mathematical concept in which said inference could be performed. Similarly, the step to “generate a simulation setup on a condition that the similarity score is less than the threshold for an acceptable match, wherein the simulation setup is generated using the queried knowledge, input variables, and input parameters corresponding to the candidate simulation” also fall under a mathematical concept in which said simulation setup could be generated. Therefore, under the broadest reasonable interpretation, the claims merely cover the generation of simulation setup using one or more mathematical steps in which generic computer components are used and that that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a simulation setup accelerator”; “a machine learning component”,  and “a simulation engine” either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)), and thus are not patent eligible under 35 USC 101. 
Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using the computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
6.2	Dependent claims 2-3, 5, 8-9, 11 merely include limitations pertaining to further mathematical computations: claim 2, “decompose the new and prior problems into sub-problems” mathematical concept. Claim 3, “wherein the data extraction includes determining simulation failure settings that did not successfully simulate a previously solved problem, and … generate a rule for the data representation that excludes the failure settings”, further directed to mathematical concept. Claim 5, “wherein the graph includes child nodes representing extracted data corresponding to the node representing a respective solved problem, and the similarity score generated by the query is based on analysis of nodes and child nodes of the graph”. also fall within a mathematical concept; similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Design and Implementation of a Data-Driven Simulation Service System, 4 pages (2016), in view of Cordova-Diba et al. (US Patent No. 9,177,225), further in view of Kraus et al. (USPG_PUB No. 2017/0154108).
8.1	In considering claims 1 and 7, Lee et al. teaches a system for accelerated simulation setup for simulation a 3D model of an industrial component, comprising: 
a simulation setup accelerator configured to: 
receive a description of a new problem for simulating the 3D model of an industrial component (see intro section “3.1-3.2”. Because different simulation programs have quite different structures of simulation results from each other, we basically need to implement a simulation data transform-loader for each specific simulation program. For example, we have implemented a simulation data transform-loader for the EDISON KFLOW, which is an airfoil simulation program developed by KISTI [10, 11]. To execute a simulation, the KFLOW program needs a number of input parameters such as the name of airfoil shape, Mach number (MACH), Angle of Attack (AOA), Reynolds number (RE), and so on. As a simulation result, it generates aerodynamic data, field data, and surface data”); extract input data and output data of previous simulation including simulations of solutions to problem not overly related to the new problem (see section 3.1-3.2, In this case, the simulation data transform-loader reads the simulation output files, extracts the values of input and output parameters from the files; said values are that of previously stored output files not entirely related to the problem being formulated, see further 3.5 “All these methods use the simulation results stored in the simulation database as training data. A user can compare the predicted results of those four methods to roughly estimate the result of simulation. Let X1, X2, …, Xn be the input parameters of simulation, and Y be the result of simulation. Then the four statistical machine learning techniques used in our system can be briefly described as follows [12]); generate a first data representation of simulation parameters corresponding to the new problem (see 3.1-3.2, 3.2 Simulation Data Transform-Loader If a simulation program finished executing a simulation, it generates the simulation result as files. The user then can load the result into the simulation database by using the simulation data transform-loader. Because different simulation programs have quite different structures of simulation results from each other, we basically need to implement a simulation data transform-loader for each specific simulation program. For example, we have implemented a simulation data transform-loader for the EDISON KFLOW, which is an airfoil simulation program developed by KISTI [10, 11]. To execute a simulation, the KFLOW program needs a number of input parameters such as the name of airfoil shape, Mach number (MACH), Angle of Attack (AOA), Reynolds number (RE), and so on. As a simulation result, it generates aerodynamic data, field data, and surface data. In this case, the simulation data transform-loader reads the simulation output files, extracts the values of input and output parameters from the files, makes a JSON document containing those information, and finally loads the JSON document into the simulation database,which is built on MongoDB. Figure 2 shows an example of a JSON document produced by the simulation data transform-loader. This JSON document is then inserted into the MongoDB, which supports JSON documents.); generate a second data representation for each of the previous simulations based on the extracted input data and output data to represent each solved problem of previous simulations as a node in a graph and weighted edges represent distances between each node (see 3.1-3.2, (1) Simulation data transform-loader transforms simulation results generated by a simulation program into JSON documents and loads it into the simulation database, which is built on MongoDB [9] in our implementation. (2) Simulation database stores simulation results generated by simulation programs. We adopted the MongoDB as our database system. (3) Simulation query interface receives a user request, searches the simulation database, and returns the corresponding simulation result back to the user. If the simulation database cannot locate the same result, the query interface provides the user with the option to predict the simulation result by calling the data-driven simulation predictor.(5) Metadata database stores the information about simulation programs (e.g., their input and output parameters). Because the structure of simulation results generated by different simulation programs are quite different from each other, the simulation query interface uses this information to search the result of the requested simulation correctly; 3.2 generation of a JSON document containing those information, and finally loads the JSON document into the simulation database, which is built on MongoDB. Figure 2 shows an example of a JSON document produced by the simulation data transform-loader. This JSON document is thongoDB, which supports JSON documents); quantify similarities, including hidden similarities, between the new problem and the extracted input data and output data based on clustering distances between the first and the second data representations and based on the extracted textual information (Lee et al. provide for comparing the data in which some level of similarities between the data could be obtained, as would be understood by a person of skilled in the art, see page 4 left column, thus, we recommend the user to compare the prediction results o the four methods and use them to roughly estimate the simulation result. For example, as a trial, we are trying to predict the EDISON KFLOW simulation results using the four methods, where the number input parameters is 3 (i.e., MACH, AOA, and RE) and the r of output parameters is 5 (i.e., Cl, Cdt, Cdp, Cdf, and Cm; section 3.5, A user can compare the predicted results of those four methods to roughly estimate the result of simulation. Let X1, X2, Xn be the input parameters of simulation, and Y be the result of simulation); formulate, using a query engine, a query of the data representation corresponding to knowledge based on the quantified similarities and representation of the data to determine a candidate problem simulation based on a similarity score (section 3.4,  A user can request the execution of a simulation and receives the result of the simulation through the simulation query interface. When a user requests an execution of simulation by specifying the values of its input parameters, the simulation query interface first searches the simulation database to find the simulation result with the same values of input parameters. If such simulation result exists, then the simulation query interface returns the found result back to the user, without actually executing the requested simulation. Thus, the redundant computation can be avoided and computer hardware resources can be saved. If such simulation result does not exist, the simulation query interface provides the user with two options. The first one is to perform the requested simulation, and the second one is to predict the result of the requested simulation without executing it. If the user chooses the second option, the simulation query interface calls the data-driven simulation predictor, which will be described in the next subsection. Figure 3 is an example of screens showing the simulation query interface, which are used for requesting the execution of an EDISON KFLOW simulation and showing the result found from the simulation database, respectively); and infer, by a machine learning component, solution outputs for the new problem based on extrapolation or interpolation of outputs of the candidate problem simulation (see section 3.5, also (4) Data-driven simulation predictor predicts the result of the requested simulation based on the previous simulation results stored in the simulation database. As mentioned earlier, four representative machine learning techniques are considered); and a simulation engine configured to generate a simulation setup … using the queried knowledge, input variables, and input parameters corresponding to the candidate simulation (see abstract, we design and implement a simulation service system which execute which executes requested simulations and returns the result bac to the user. More importantly, our simulation service system is data-driven in the sense that the system utilizes previously obtained simulation results to improve the execution of later simulations. Furthermore, our system provides the ability to predict the result of a requested simulation statistical machine learning techniques on the previous simulation result; 3.4 “Simulation query interface” used as part of the generations; see further fig.1-2, section 3.1-3.3), Figure 2 shows an example of a JSON document produced by the simulation data transform-loader. This JSON document is then inserted into the MongoDB, which supports JSON documents), it is further noted that the machine learning as taught by Lee are known to have generated scores and similarities, as claimed. However, he does not specifically show the specific conditions extract textual information from commentary recorded by personnel who conducted one or more of the previous simulations, the textual information relating to assessment of variables and parameters used in the previous simulations and that on a condition that the similarity score is equal to or greater than a threshold for an acceptable match; and on a condition that the similarity score is less than the threshold for an acceptable match.
Cordova-Diba et al. teaches the step to extract textual information from commentary recorded by personnel who conducted one or more of the previous simulations, the textual information relating to assessment of variables and parameters used in the previous simulations (see col.46 lines 6-23, col.33 line 58-col.34 line 23, FIG. 13 depicts components of feature extraction module 326, according to an embodiment. In the illustrated embodiment, feature extraction module 326 comprises a color feature extraction module 1310, a texture feature extraction module 1320, a shape feature extraction module 1330, and a keypoint feature extraction module 1340. It should be understood that feature extraction module 326 may comprise fewer, more, or different components. Color feature extraction module 1310 extracts color cues based on global color, local color, and/or other color features that may be added to extend system capabilities, and outputs color features. Texture feature extraction module 1320 extracts texture features based on contrast, coarseness, directionality, Gabor wavelets, and/or others attributes that may be added to extend system capabilities, and outputs texture features. Shapes feature extraction module 1330 performs shape processing based on contours, polygons, Hu moments, and/or additional shape attributes that may be added to extend system capabilities, and outputs shape features. In addition, keypoint feature extraction module 1340 outputs keypoint features. In the event that feature extraction is being performed on an input query image, the color features outputted by color feature extraction module 1310, the texture features outputted by texture feature extraction module 1320, the shape features outputted by shape feature extraction module 1330, and the keypoint features outputted by keypoint features extraction module 1340 are compared by feature matching module 328 to features of object models enrolled in database 540. On the other hand, in the event that feature extraction is being performed for object enrollment, all of these features may be stored in database 540 as an enrolled object model or utilized to generate an enrolled object model that is stored in database 540.); and that on a condition that the similarity score is equal to or greater than a threshold for an acceptable match  (column 11 lines 43-59, It is expected that, given a certain level of confidence (e.g., a threshold of similarity scores), several images from the database may be a match to the input image.  In such instances, it is practical to rank the matching object models (or the objects represented by the matching object models) by their degree of similarity (e.g., according to their similarity scores).  In an embodiment, the results may be reduced to the N matching object models with the highest scores (e.g., ten matching object models with the highest scores).  This result may be presented as a list of identified items and for each identified item, a list of visually similar items, and/or fed into a content interactivity synthesizer, which embeds hotspot packages relevant to located and identified objects inside the original content, making the content interactive and ready for consumption by the client application (e.g., interactive video application) running on the network device, via the content server. Col.23 lines 37-54; (109)  In an embodiment, data fusion module 325 outputs a list of matching objects enrolled in database 540.  Each matching object in the list may be associated with a degree of confidence (e.g., the combined matching score). It should be understood that the list may consist of only those enrolled objects from database 540 that were matched to a certain degree of confidence (e.g., having a combined matching score greater than a threshold), may consist of only a predetermined number of enrolled objects having the highest combined matching scores, and/or may be limited or restricted in some other suitable manner.  It should also be understood that the list of matching objects may represent the matching objects in any manner (e.g., as data structures, unique object identifiers, etc.) suitable for manipulation of the matching objects and/or access to object-specific information by one or more subsequent modules. Data fusion module 325 may output the list of matching objects to result ranking and management module 338); (In step 935, statistically similar regions in the segmented query image may be further merged using a merging algorithm.  To evaluate two regions for merging, the mean vectors and the covariance matrices of both regions are calculated from their feature vectors. Adjacent regions are merged, in step 935, if their similarity measure (e.g., Mahalanobis distance) is smaller than a predetermined threshold.  Finally, to improve the quality of image segmentation, small segmented regions are removed using mathematical morphology techniques. In step 1660, the matching reference objects are ranked in increasing order of this combined matching score.  In an embodiment, a low score indicates a smaller distance between the query object and the reference object, i.e., a higher similarity. However, it should be understood that, in an alternative embodiment, a high score may indicate a smaller similarity i.e., a higher similarity).
Lee et al. and Cordova-Diba et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Cordova-Diba et al. is similar to that of Lee et al. Therefore, it would have been obvious at the time of filing of the applicant’s invention to combine the method Cordova-Diba et al. with that of Lee et al. because Cordova-Diba et al. teaches the improvement of efficiency (see col.10 lines 59-62).
While Lee et al. does not specifically state the exact term that an “ontological” algorithm is used, it is noted by the Examiner and as known in the art that an ontological algorithm is that of a matching algorithm which Cordova-Diba et al. suggests (see abstract “matching of reference candidate object”). Nonetheless, Kraus et al. teaches the use of an ontological algorithm to represent elements as a node in a graph and weighted edges represent distances between each node (see para 60-61, [0061] In the present example embodiment, semantic distances are inversely related to relevancy (and weight), such that the smaller a relationship weight between two nodes, the stronger the relationship is, i.e., the more relevant a first node is relative to a second node associated therewith or connected thereto.  Graphically, the weights may be indicative of (or inversely indicative of) a distance or hop count between a first node and a second node, wherein the hop count indicates a number of intervening nodes between the first node and the second node; further see fig.4, para 69, 95-97; [0107] The ontology module 16 includes computer code for providing functionality enabling construction of a schema-based ontology, and enabling adjustment of ontology edge weights in accordance with context derived from the database 100, context derived from the natural language input 122 itself, and collected context 136.). 
Lee et al., Cordova-Diba et al., Kraus et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Kraus et al. is similar to that of Lee et al. and Cordova-Diba et al.. Therefore, it would have been obvious at the time of filing of the applicant’s invention to combine the method Kraus et al. with that of Lee et al. and Cordova-Diba et al. because Kraus et al. teaches the improve efficiency and accuracy of associated systems (see para 196).
8.2	As per claims 2 and 8, the combined teachings of Lee et al., Cordova-Diba et al., Kraus et al. teach the step to decompose the new and prior problems into sub-problems (see Cordova-Diba col.41 line 42-col.42 line 6, An embodiment of efficient feature matching module 1520 could be implemented using a priority search k-means tree.  In such an embodiment, leaf nodes are created with points in the dataset of keypoints. The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters. Afterwards, the same method is recursively applied to the points in each region.  The recursion is stopped when the number of points in a region is smaller than K; the priority search k-means trees are not suitable for matching binary features from binary visual descriptors such as BRIEF, ORB, BRISK or FREAK. Indeed, a priority search k-means tree requires the points to be in a vector space where their dimensions can be independently averaged.  For matching binary features, the hierarchical clustering tree algorithm is very effective. In this algorithm, a decomposition of the search space is attained by recursively clustering the input data set using random data points as cluster centers for non-leaf nodes). 
8.3	As per claims 3 and 9, the combined teachings of Lee et al., Cordova-Diba et al., Kraus et al. teach that wherein the data extraction includes determining simulation failure settings that did not successfully simulate a previously solved problem, and the simulation setup accelerator is further configured to generate a rule for the data representation that excludes the failure settings (see Lee et al., section 3.1, If the simulation database cannot locate the same result, the query interface provides the user with the option to predict the simulation result by calling the data-driven simulation predictor. (4) Data-driven simulation predictor predicts the result of the requested simulation based on stored in the simulation database; Cordova-Diba col.39 lines 57-60). Therefore, it would have been obvious at the time of filing of the applicant’s invention to combine the method Cordova-Diba et al. with that of Lee et al. because Cordova-Diba et al. teaches the improvement of efficiency (see col.10 lines 59-62).
8.4	Regarding claims 5 and 11, the combined teachings of Lee et al., Cordova-Diba et al., Kraus et al. teach that wherein the graph includes child nodes representing extracted data corresponding to the node representing a respective solved problem, and the similarity score generated by the query is based on analysis of nodes and child nodes of the graph (see Cordova col.40 lines 7-21, During the classification phase, an unknown texture is decomposed with the tree-structure wavelet transform, and the corresponding energy map is constructed.  Then the first N leaf nodes “child nodes” in the energy map with the largest energy are selected as features and denoted X=(x.sub.1, .  . . , x.sub.N).  For a given texture in database 540, the energy values in the same channel are selected m.sub.i=(m.sub.i,1, .  . . , m.sub.i,N).  The distance between the feature to be matched and each references feature from database 540 is calculated, D.sub.i=d(X,m.sub.i), and the unknown texture j is assigned to i if D.sub.i&lt;D.sub.j for all j.noteq.i.  As a measure of similarity measure, the Mahalanobis distance may be used: D.sub.i=(x-.mu.).sup.T.SIGMA..sup.-1(x-.mu.) where x is the feature vector, .mu.  is the mean vector, and .SIGMA.  is the covariance matrix; col.41 line 64-col.42 lines 14, n an embodiment, a set of scalable methods are provided for matching reference features (e.g., of enrolled object models) in very large databases, including algorithms that work with binary features from binary feature descriptors.  An embodiment of efficient feature matching module 1520 could be implemented using a priority search k-means tree.  In such an embodiment, leaf nodes are created with points in the dataset of keypoints. The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters.  Afterwards, the same method is recursively applied to the points in each region.  The recursion is stopped when the number of points in a region is smaller than K. Once the k-means tree has been constructed, in an initial traversal, it is searched from the root to the closest leaf, following the branch with the closest cluster center to the query point, and adding all unexplored branches and the path to a priority queue.  The priority queue is sorted in increasing distance, starting from the query point and extending to the boundary of the branch being added to the queue. Following the above initial tree traversal, the algorithm reiterates, always starting from the top branch in the priority queue). 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	9.1	Szeto et al. (USPG_PUB No. 2018/0018590) teaches a Distributed Machine Learning Systems, Apparatus, And Methods.
10.	Claims 1-3, 5, 7-9, and 11 are rejected and THIS ACTION IS Non-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        October 22, 2022